DETAILED ACTION
This non-final rejection is responsive to communication filed April 30, 2020.  Claims 1-20 are pending in this application and being examined on the merits.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezra et al. (US 2014/0244935 A1) (‘Ezra’).

With respect to claims 1, 15 and 18, Ezra teaches an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory; 
the at least one processing device being configured to perform steps of: 
references to siblings, parent, descendants) (paragraphs 46 and 69), snapshot group identifiers for snapshot groups in the storage system (snapshot volume identifier or family_ID, or snap_ID) (paragraphs 48, 63-64), and logical extent offsets in the logical address space (contiguous ranges of logical addresses) (paragraphs 59 and 79-81); 
receiving a query comprising a given logical page address, a given snapshot group identifier for a given one of the snapshot groups, and a given logical extent offset (paragraph 87-88); 
traversing the generated tree structure to identify: (i) whether the generated tree structure comprises a given logical page node specifying the given logical page address, the given snapshot group identifier, and the given logical extent offset; and (ii) one or more other ones of the plurality logical page nodes that specify the given snapshot group identifier and the given logical extent offset and comprise a pointer to the given logical page address in its associated array of pointers (paragraphs 88 and 90-91); and 
providing a response to the query specifying the given logical page node and the identified other ones of the plurality of logical page nodes (paragraphs 90-91).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ezra in view of Sundararaman et al. (US 2016/0070652 A1) (‘Sundararaman’).

	With respect to claim 2, Ezra teaches the apparatus of claim 1 wherein the logical address space is organized as a tree comprising leaf logical page level (paragraph 91) and one or more additional logical page level above the leaf logical page level (paragraph 64).
	Ezra does not explicitly teach the logical address space organized as a B-tree.
	Sundararaman teaches logical address space organized as a B-tree (paragraphs 70 and 101).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the tree structure of Ezra to be structured as a B-tree as taught by Sundararaman because Ezra’s tree structure is similar to a B-tree (paragraph 91), and therefore modifying the tree structure to be a B-tree would enable efficient lookup of entries stored in the tree (Sundararaman, paragraph 101).



	With respect to claim 4, Ezra in view of Sundararaman teaches the apparatus of claim 3 wherein the one or more additional logical page levels comprise: a middle page level comprising middle pages associated with respective subsets of leaf pages in the leaf page level; and a top page level comprising top pages associated with respective subsets of the middle page in the middle page level (Ezra, Fig. 2, paragraphs 64 and 91; Sundararaman, Fig. 1B, paragraphs 70 and 101).

	With respect to claim 5, Ezra in view of Sundararaman teaches the apparatus of claim 4 wherein a given one of the top pages represents an n*m sized portion of the logical address space that references n middle pages in the middle page level each representing an m sized portion of the logical address space, a given one of the middle pages referencing n leaf pages in the leaf page level each representing an m/n sized portion of the logical address space Ezra, Fig. 2, paragraphs 64 and 91; Sundararaman, Fig. 1B, paragraphs 70 and 101).

	With respect to claim 7, Ezra in view of Sundararaman teaches the apparatus of claim 4 wherein traversing the generated tree structure comprises iterating over storage objects 

With respect to claim 8, Ezra in view of Sundararaman teaches the apparatus of claim 4 wherein traversing the generated tree structure further comprises iterating over storage objects corresponding to one or more snapshots of the given logical storage volume starting with ones of the plurality of logical page nodes corresponding to top pages in the top page level for snapshot volumes of the given logical storage volume (Ezra, paragraphs 88 and 90-91).

With respect to claim 9, Ezra teaches the apparatus of claim 1.
Ezra does not explicitly teach wherein the plurality of logical page nodes further specify namespace addresses associated with respective storage objects in the storage system.
Sundararaman teaches wherein the plurality of logical page nodes further specify namespace addresses associated with respective storage objects in the storage system (paragraphs 66-67, 91 and 94).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the logical nodes of Ezra to incorporate namespace addresses as taught by Sundararaman to enable additional mapping features and an interface through which clients may access I/O services and funcationality (Sundararaman, paragraph 94).



With respect to claim 11, Ezra in view of Sundararaman teaches the apparatus of claim 10 wherein the identified ones of the plurality of logical page nodes specifying namespace addresses corresponding to storage objects in the given snapshot group comprises a first one of the plurality of logical page nodes corresponding to a logical storage volume in the given snapshot group and at least a second one of the plurality of logical page nodes corresponding to at least one snapshot of the logical storage volume in the given snapshot group (Ezra, paragraphs 88, 90-91; Sundararaman, paragraphs 66-67, 91 and 94).

With respect to claims 12, 16, and 19, Ezra teaches claims 1, 15, and 18.
Ezra does not explicitly teach wherein receiving the query comprises generating the query in response to identifying the given logical page address as being one of corrupted and orphaned during a file system check of the storage system.
Sundararaman teaches wherein receiving the query comprises generating the query in response to identifying the given logical page address as being one of corrupted and orphaned during a file system check of the storage system (paragraphs 89, 131, 134, 138).


With respect to claims 13, 17, and 20, Ezra teaches a mapping entry can include a bitmap that indicates which family member has a corresponding physically address range (paragraph 82).
Ezra does not explicitly teach wherein the given logical page address corresponds to a corrupted logical page in the logical address space, and wherein the response to the query provides a corrupted range bitmap in the logical address space.
Sundararaman teaches wherein the given logical page address corresponds to a corrupted logical page in the logical address space (paragraphs 89, 131, 134, 138), and wherein the response to the query provides a corrupted range bitmap in the logical address space (paragraphs 140-141, and 179).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Ezra to include generating the query in response to a logical page address being corrupted or orphaned as taught by Sundararaman to enable persistent and crash-safe logical operations (Sundararaman, paragraphs 89 and 251).

With respect to claim 14, Ezra teaches the apparatus of claim 1.

Sundararaman teaches wherein the given logical page address corresponds to a corrupted logical page in the logical address space, wherein the given logical page node is in a given level of the generated tree structure, and wherein the at least one processing device is further configured fix the corrupted logical page utilizing one or more logical page nodes in the given subset of the plurality of logical page nodes having horizontal relationships to the given logical page node in the given level of the generated tree structure (paragraphs 89, 131, 134, 138, 251).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Ezra to include generating the query in response to a logical page address being corrupted or orphaned as taught by Sundararaman to enable persistent and crash-safe logical operations (Sundararaman, paragraphs 89 and 251).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        November 6, 2021